DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 are objected to because of the following informalities:  
In claim 1, line 14, “the opening” should be changed to - - the opening of the body - -.
In claim 1, bridging lines 15-16, the phrase “the opening and the cavity in the housing” should be changed to read as - - the opening and the cavity of the housing - -.
In claim 3, line 2, “the cavity”  should be changed to - -  the cavity of the body - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as to the following:
In claim 4, line 2, recitation of “the axial bore” renders the claim indefinite for not differentiating between the axial bore of the housing and the axial bore of the body.  Claim 5 is rejected for the reason denoted for claim 4 above, as claim 5 depends from claim 4.
In claim 19, line 2, there is no antecedent basis for “the outer housing”.  (Perhaps – the outer body” was intended.)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kemble (U.S. Patent No. 4,803,759).
Kemble (‘759) discloses a device (10), comprising: 
a housing (12) having opposing first and second surfaces (surfaces of walls 54, 54), wherein the first surface is flat and planar (as shown in at least Fig. 2), 
the housing including: an axial bore (18) extending at least partially through the housing to define sidewalls (56, 58) of the housing; an opening (at 40 shown in Fig. 2) extending through the second surface (54) of the housing; and a cavity (opening 30 defined between slots 60, 62) extending through the housing between the first and second surfaces (56, 58, as shown in at least Figs. 3 and 6) and integral with the opening; a body (14) slidably received in the axial bore of the housing and manipulatable between a first position (i.e., as a closed position depicted in Fig. 2) and a second position (i.e., as an open position depicted in Fig. 3), 
the body including: a plate (68); an opening (entrance opening adjacent to 48, as shown in Fig. 6) in a sidewall (74) of the body; and
a cavity (larger opening portion defined partially by 78, Fig. 6) extending through the body and integral with the opening (as depicted in Fig. 6), wherein in the first position, sidewalls of the body block the opening and the cavity in the housing (as demonstrated in Fig. 2) and wherein in the second position, the opening and the cavity of the body are aligned with the opening and the cavity of the housing (as demonstrated in Fig. 3); and
a spring (50) received in the axial bore of the housing and positioned between a base (at 52) of the housing and the body (as shown in at least Figs. 2 & 3); and 
(concerning claim 9) the cavity of the housing has a maximum dimension that is greater than a maximum dimension of the opening of the housing (as depicted in Fig. 6).

Claims 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jensen (U.S. Patent No. 3,604,069).

an outer cylinder (28) having a first surface (1st surface in contact with the outer surface of jaw 60 of clip 26) and a second surface (2nd surface being along an elongated top portion of the outer cylinder 28 denoted by the drawing arrow of ref no. 24, as shown in Fig. 3) and sidewalls (sidewalls having bore 34 extending through each sidewall), the outer cylinder including: a cavity (bore 34) extending through the sidewalls of the outer cylinder; and an opening (slot 36) through the second surface of the outer cylinder connected to the cavity; and
an inner cylinder (44) structured to be slidably received in the outer cylinder and manipulatable between a first position (i.e., a closed position as demonstrated in Fig. 3) and a second position (an open position as demonstrated in Fig. 4), the inner cylinder (44) including:
a cavity (46) extending through the inner cylinder (44); and an opening (48) connected to the cavity, wherein in the first position (see Fig. 3), sidewalls of the inner cylinder are positioned in the cavity of the outer cylinder and wherein in the second position (see Fig. 4), the cavity and the opening of the inner cylinder align with the cavity and the opening of the outer cylinder;
(concerning claim 11) a spring positioned between the inner and outer cylinders, the spring (58) manipulatable between a relaxed configuration (depicted in Fig. 3) and a compressed configuration (depicted in Fig. 4) upon application of a compression force (upon button 56), the relaxed configuration corresponding to the first position and the compressed configuration corresponding to the second position; and 
(concerning claim 12) a bore (29) extending at least partially through the outer cylinder, the inner cylinder structured to be received in the bore (as shown in Fig. 4).
Allowable Subject Matter
Claims 16-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Concerning claim 16, the prior art of record fails to suggest of make obvious, the claimed device, viewed as a whole, requiring the following structure a first pad coupled to the at least one first protrusion of the outer body, and a second pad coupled to the at least one second protrusion of the inner body, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Claims 2, 3, 6-8, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 5 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Simular device are represented of those devices disclosed by Kemble (U.S. Patent No. 4,763,388), Hara (U.S. Patent No. 4,506,417), Decker et al. (U.S. Patent No. 3,271,510).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073.  The examiner can normally be reached on m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/            Primary Examiner, Art Unit 3677